DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 and 4-20 are pending in this application, Claims 14-20 are acknowledged as withdrawn. Claims 1, 2 and 4-13 were examined on their merits.

The objection to the Specification due to the improper use of a Trade name or mark, has been withdrawn due to the Applicant’s amendments to the Specification filed 09/26/2022.

The rejection of Claim(s) 1, 2 and 6-10 under 35 U.S.C. § 103 as being unpatentable over Mohammadi et al. (US 2017/0335512 A1), cited in the IDS, in view of Zhang et al. (2004) and Daher et al. (2015), both of record, and further in view of Anthon et al. (2012) and Dinu et al. (2007), both of record, has been withdrawn due to the Applicant’s amendments to Claim 1 filed 09/26/2022, particularly the negative limitation requiring the aqueous solution not contain chelators.  This limitation is supported by the Specification as filed, at Paragraph [0006].  As noted by Applicant in the Remarks, filed 09/26/2022, Pg. 9, Lines 4-15, at least Mohammadi, Daher and Zhang teach the use of chelating agents in methods of trichome isolation.

The rejection of Claim 4 under 35 U.S.C. § 103 as being unpatentable over
Mohammadi et al. (US 2017/0335512 A1), cited in the IDS, in view of Zhang et al.
(2004) and Daher et al. (2015), both of record, Anthon et al. (2012) and Dinu et al.
(2007), both of record, and further in view of Franks et al. (US 6,576,083 B2) and Das (2012), both of record, has been withdrawn due to the Applicant’s amendments to Claim 1 filed 09/26/2022, for the reasoning discussed above.

The rejection of Claim(s) 11-13 under 35 U.S.C. § 103 as being unpatentable over Mohammadi et al. (US 2017/0335512 A1), cited in the IDS, in view of Zhang et al.
(2004), Daher et al. (2015), both of record, Anthon et al. (2012) and Dinu et al. (2007), both of record, and further in view of Mohammadi (US 2017/0175338 A1), cited in the IDS, and Vinson et al. (US 2013/0025808 A1), of record, has been withdrawn due to the Applicant’s amendments to Claim 1 filed 09/26/2022, for the reasoning discussed above.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 and 6-13 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for a process for individualizing trichomes from plant biomass, comprising suspending the plant biomass in an aqueous mixture at a temperature and pH, wherein the pH is 4.45, and contacting the plant biomass with one or more enzymes selected from the groups consisting of a pectin lyase, pectate lyase and pectin methyl esterase, does not reasonably provide enablement for the claimed full scope of “wherein the pH is between 1.5 and 4.5”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
Factors considered when determining that the disclosure does not satisfy the enablement requirement are as follows:



1) the nature of the invention:
The claim is drawn to a process for isolating trichomes from plant biomass, comprising a step of suspending the biomass in an aqueous mixture at a temperature and pH of between 1.5 and 4.5 and then contacting the plant biomass with one or more enzymes selected from pectin lyase, pectate lyase and pectin methyl esterase.  These treatment steps require active enzymes at the claimed pH so as to result in recoverable individualized plant trichomes.

2) The state of the art:
Anthon et al. (2011), of record, teaches that pectin methyl esterase is active at an initial pH of 4.45 and pH drops further to less than 4.20 after 30 minutes as a result of PME activity (Pg. 917, Fig, 1).  Dinu et al. (2007), of record, teaches that two pectate lyases (PeL I and PeL Ill) have almost zero activity at a pH of 3 and an optimal activity at about a pH of 4.5 for two particular substrates (Pg. 135, Figs. 4a and 4c).  Atanasova et al. (2018), of record, teaches that pectin lyases have optimal activity at pH around 5.5 (Pg. 2, Column 2, Lines 1-3).

3) The level of predictability in the art:
The state of the art, as discussed above, is deemed to be unpredictable in view of the fact that pectinase enzymes have an optimal activity pH within a narrow range which falls outside of the claimed pH range, see above.


4) the amount of direction provided by the inventor and working examples:
The Specification indicates that the pH can be kept constant or varied, noting that enzymes typically exhibit maximum activity at a specific pH or pH range, outside of which the reaction rate will decline.  The Specification also notes that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes (Pg. 13, Lines 8-11).  While the disclosure describes embodiments wherein the pH can be less than 4.5 (Pg. 13, Line 16 and Pg. 14, Line 17-18), these are not correlated with any particular enzyme, much less the claimed species.  The examples (Pgs. 18-19, Example 2 and Pgs. 25-26, Examples 8-12) utilize undisclosed “pectinase” enzyme(s) at a pH of 4.5 to 10, 2.0, 1.5 and 2.5.  Figure 1 and Example 2 of the filed application shows that “pectinase” activity, as measured at OD600 to measure enzyme mediated trichome release shows maximal activity at pH of 4.5 and decreased activity for all higher pHs.  The Examiner notes a lack of any testing by Applicant of any of the claimed enzymes for activity at any pH between 1.5 and 4.5.

5) the quantity of experimentation needed to make and use the invention based on the disclosure:
The ordinary artisan would be faced with an undue amount of experimentation in testing one or more enzymes, selected from pectin lyase, pectate lyase and pectin methyl esterase and determining which ones will retain activity at a pH of between 1.5 and 4.5.  As evidenced by the state of the art, an example of pectin methyl esterase and two pectate lyases are found to be active at an initial pH of 4.45. 
The two pectate lyases also have almost no measurable activity when pH is reduced to about 3.  Pectin lyases have optimal activity at pH around 5.5.  The Specification (see Example 2) is drawn to the use of fungal (Aspergillus) pectinase enzymes with a pH optima of 4.5.  However, the Specification as filed at Pg. 6, Lines 13-17 describes “pectinase” as any enzyme or mixture of enzymes that catalyze hydrolytic reaction on various forms of pectin as well as exemplifying pectinase products which can contain multiple enzymes. Therefore, it is unclear whether the Specification example “pectinase’” is a single enzyme which is one of the claimed enzymes or a combination of enzymes and, if a combination, whether enzyme combination is the same as the claimed enzymes.  The Specification acknowledges that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes, and the disclosure never tested any of the claimed enzymes for activity at the claimed pH range.  The state of the art indicates variability among enzymes for pH effect on activity, such that the ordinary artisan would recognize the unpredictability thereof.  Based on the above reasoning, the Examiner concludes that the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention in the claimed scope.  Claims 2, 4 and 6-13 are rejected as being dependent upon rejected Claim 1.



Claim 5 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre- AlA), first paragraph, as failing to comply with the enablement requirement.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors considered when determining that the disclosure does not satisfy the enablement requirement are as follows:

1) the nature of the invention:
The claim is drawn to a process for isolating trichomes from plant biomass, comprising a step of suspending the biomass in an aqueous mixture at a temperature and pH of about 2.5 and then contacting the plant biomass with one or more enzymes selected from pectin lyase, pectate lyase and pectin methyl esterase.  These treatment steps require active enzymes at the claimed pH so as to result in recoverable individualized plant trichomes.

2) The state of the art:
Anthon et al. (2011), of record, teaches that pectin methyl esterase is active at an initial pH of 4.45 and pH drops further to less than 4.20 after 30 minutes as a result of PME activity (Pg. 917, Fig, 1).  
Dinu et al. (2007), of record, teaches that two pectate lyases (PeL I and PeL Ill) have almost zero activity at a pH of 3 and an optimal activity at about a pH of 4.5 for two particular substrates (Pg. 135, Figs. 4a and 4c).  Atanasova et al. (2018), of record, teaches that pectin lyases have optimal activity at pH around 5.5 (Pg. 2, Column 2, Lines 1-3).

3) The level of predictability in the art:
The state of the art, as discussed above, is deemed to be unpredictable in view of the fact that pectinase enzymes have an optimal activity pH within a narrow range which falls outside of the claimed pH range, see above.

4) the amount of direction provided by the inventor and working examples:
The Specification indicates that the pH can be kept constant or varied, noting that enzymes typically exhibit maximum activity at a specific pH or pH range, outside of which the reaction rate will decline.  The Specification as filed also notes that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes (Pg. 13, Lines 8-11).  While the disclosure describes embodiments wherein the pH can be about 2.5 (Pg. 13, Lines 17-18 and Pg. 14, Lines 18-19), these are not correlated with any particular enzyme, much less the claimed species.  The examples (Pgs. 18-19, Example 2 and Pgs. 25-26, Examples 8-12) utilize undisclosed “pectinase” enzyme(s) at a pH of 4.5 to 10, 2.0, 1.5 and 2.5.  
Figure 1 and Example 2 of the filed application shows that “pectinase” activity, as measured at OD600 to measure enzyme mediated trichome release shows maximal activity at pH of 4.5 and decreased activity for all higher pHs.  The Examiner notes a lack of any testing by Applicant of any of the claimed enzymes for activity at any pH of about 2.5.

5) the quantity of experimentation needed to make and use the invention based on the disclosure:
The ordinary artisan would be faced with an undue amount of experimentation in testing one or more enzymes, selected from pectin lyase, pectate lyase and pectin methyl esterase and determining which ones will retain activity at a pH of about 2.5.  As evidenced by the state of the art, pectin methyl esterase is active at an initial pH of 4.45 and pH drops further to less than 4.20 after 30 minutes as a result of PME activity and has no activity below pH of 4.0.  Pectin lyases have optimal activity at pH around 5.5 whereas pectate lyases favor higher pH optima around 8.5.  The Specification (see Example 2) is drawn to the use of fungal (Aspergillus) pectinase enzymes with a pH optima of 4.5 and provides no examples or guidance of enzymes, as claimed, which function at the claimed pH range sufficient to result in individualized trichomes.  The Specification acknowledges that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes, and the disclosure never tested any of the claimed enzymes for activity at the claimed pH range.  
The state of the art indicates variability among enzymes for pH effect on activity, such that the ordinary artisan would recognize the unpredictability thereof. Based on the above reasoning, the Examiner concludes that the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention as claimed.

Response to Arguments

Applicant’s arguments, see Remarks, filed 09/26/2022, with respect to the above objection to the Specification and rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The objection and rejections have been withdrawn. 

The Applicant argues that the instant Specification provides multiple examples of pectinases being reacted with trichome containing biomass at a pH of 4.5 and lower, such as 2.5 and 1.5.  Applicant concludes that the Specification therefore provides ample support for enabled examples over the entire claimed pH range (Remarks, Pg. 7, Lines 1-9).

This is not found to be persuasive for the following reasons, as discussed above,  the Specification indicates that the pH can be kept constant or varied, noting that enzymes typically exhibit maximum activity at a specific pH or pH range, outside of which the reaction rate will decline.  
The Specification as filed also notes that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes (Pg. 13, Lines 8-11).  While the disclosure describes embodiments wherein the pH can be about 2.5 (Pg. 13, Lines 17-18 and Pg. 14, Lines 18-19), these are not correlated with any particular enzyme, much less the claimed species.  The examples (Pgs. 18-19, Example 2 and Pgs. 25-26, Examples 8-12) utilize undisclosed “pectinase” enzyme(s) at a pH of 4.5 to 10, 2.0, 1.5 and 2.5.  The disclosure as filed merely defines “pectinase” as any enzyme or mixture of enzymes that catalyze hydrolytic reaction on various forms of pectin and exemplifies commercial pectinase products as often containing multiple types of pectin active enzymes, such as polygalacturonase, pectin lyase, pectate lyase, pectin methyl esterase, polymethyl galacturonase and polygalacturonate lyase (see Pg. 7, Lines 13-17).  The disclosure does not identify or describe the enzymatic makeup of the “pectinase” utilized in the Examples, such that any results thereof are correlated to the claimed enzymes.  Figure 1 and Example 2 of the filed application shows that “pectinase” activity, as measured at OD600 to measure enzyme mediated trichome release shows maximal activity at pH of 4.5 and decreased activity for all higher pHs.  The Examiner notes a lack of any testing by Applicant of any of the claimed enzymes for activity at any pH of about 2.5.  Therefore, the Examiner maintains that the claims are not fully enabled for the reasoning set forth in the new rejections above.


The Applicant argues that the instant Specification provides functional examples of enzymatic activity at a pH of 2.5 that results in measurable individualized plant trichomes.  Applicant cites Examples 11-12 and Figures 11A-D.  Applicant concludes that the Specification therefore provides support for enabled examples at the claimed pH (Remarks, Pg. 7, Lines 16-22).

This is not found to be persuasive for the following reasons, as discussed above, Examples 11-12 and corresponding Figures 11A-D are drawn to undisclosed “pectinase”.  The disclosure does not identify or describe the enzymatic makeup of the “pectinase” utilized in the Examples such that any results thereof are correlated to the claimed enzymes.  Therefore, the Examiner maintains that the claims are not fully enabled for the reasoning set forth in the new rejections above.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        10/03/2022

/NEIL P HAMMELL/           Primary Examiner, Art Unit 1636